Citation Nr: 1642562	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  13-13 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for Hodgkin's disease as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to May 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran cancelled a Board hearing which had been scheduled in June 2016.  


FINDINGS OF FACT

1.  The Board denied service connection for Hodgkin's disease as secondary to exposure to herbicides in May 2008.

2.  Since the final May 2008 Board decision denying service connection for Hodgkin's disease as secondary to exposure to herbicides, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has not been received. 


CONCLUSIONS OF LAW

1.  The May 2008 Board decision denying service connection for Hodgkin's disease as secondary to exposure to herbicides is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  The criteria to reopen the claim for service connection for Hodgkin's disease as secondary to exposure to herbicides based on new and material evidence are not met.  38 U.S.C.A § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

If a Veteran served in the Republic of Vietnam during the Vietnam Era, or served between April 1, 1968 and August 31, 1971 in a unit that operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, he or she is presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii).  Additionally, VA has determined that a special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of Thailand military bases.  Specifically, veterans who served as perimeter security personnel or otherwise near the perimeter of Royal Thai Air Force Bases may be presumed to have been exposed to herbicides.  See M21-1, IV.ii.1.H.5.  VA currently recognizes Hodgkin's disease as presumptively associated with exposure to herbicides.  See 38 C.F.R. § 3.309(e).  See 38 C.F.R. § 3.309(e), Note 2.  

Prior Board decisions are final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The Board denied service connection for Hodgkin's disease in May 2008.  That decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  The basis of the decision was that there was no evidence or argument from the Veteran that he served at any time within the Republic of Vietnam on temporary duty or otherwise, and that a clear preponderance of the evidence was against a finding that he was exposed to herbicides during service at Korat AB Thailand.  The Board also found that his Hodgkin's disease was not shown to have manifested during service or to a compensable degree within 1 year after service separation; was first diagnosed many years after service; and was entirely unrelated to any incident, injury, or disease of active service.  

Since that Board decision in May 2008, the Veteran has stated, in a letter received in February 2011, that a flight he was on in September 1970 landed in Vietnam and dropped off several soldiers.  This report is not considered to be new and material evidence, as it contains no indication that the Veteran himself set foot on land in Vietnam during the Vietnam Era, and this is critical to show presumptive herbicide exposure in Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed Cir. 2008).  The Veteran has also reported some 1970 W-2 Wage and Tax Statement information, in his February 2011 letter, to support the claim that a flight he was on in September 1970 landed in Vietnam and dropped off several soldiers.  However, this information cannot be new and material in the absence of material evidence, which is lacking, that he set foot on land in Vietnam at the time.  

The Veteran also mentioned dog handlers and security police claims based on exposure to herbicides at Air Force Bases in Thailand in February 2011.  However, the Veteran denied being either of these (and in July 2012, he indicated that he had no duties specifically along the perimeter of the base), and so this evidence is not new and material, as VA adjudication provisions pertaining to dog handlers and security police on Air Force Bases in Thailand during the Vietnam Era, found in VA Manual M21-1, Part IV, Subpart ii, 1.H.5.a, b, are not applicable.  

In February 2011, the Veteran mentioned www.publichealth.va.gov/Exposures/Agentorange/thailand.asp, and indicated that Korat Air Force Base was on the list of Thailand Air Force Bases where herbicides were used.  However, this does not tend to prove the Veteran's exposure to herbicides while there, and so it is not new and material evidence.  The Veteran also re-submitted a statement from D.S. which was previously considered in conjunction with his claim.  A copy of evidence previously submitted cannot be considered to be new and material evidence, as it clearly would be cumulative of the evidence previously considered.  

A July 2012 letter from the Veteran mentions a declassified study regarding Project CHECO, which shows that both tactical and non-tactical herbicides were used at all bases in Thailand.  His letter also mentions that he left the base to go to his residence and to go shopping while at Korat.  However, these statements do not tend to show that the Veteran had duties near the air base perimeter to expose him to herbicides (see M21-1, Part IV, Subpart ii, 1.H.5.a, b), and so they are not new and material.  In July 2012, the Veteran also submitted a June 1999 article from GNET's website concerning Agent Orange in Thailand, to the effect that the Government of Thailand was cleaning out its Lost and Found Department, and had come up with several barrels of Agent Orange.  However, this is not evidence of the Veteran's exposure to herbicides, and so it is not new and material evidence.  

The Veteran's May 2013 VA Form 9 mentions "Project CHECO Southeast Asia Report, Base Defense in Thailand", which is reported to note the heavy use of herbicides at all air bases at which United States Forces were stationed, in order to eliminate heavy jungle vegetation inside the base perimeters of all U.S. installations.  It is argued that in light of this, the Veteran's contentions of herbicide exposure are entirely believable and consistent with the other known information.  However, the evidence is not being weighed at this point.  In order for the evidence to be weighed again, new and material evidence must be received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran does not allege that he was a dog handler or security police or had other duties on or near the perimeter of the Air Force Base, to make the Project CHECO report new and material evidence.  

The Veteran has also submitted some information that he was off base at times at Korat Air Force Base, and thus would have crossed the base perimeter which would have been sprayed with herbicides.  However, this is not material, as it does not tend to show actual herbicide exposure.  Everyone within the base would have done the same at one time or the other in order to enter or leave the camp, and so this clearly cannot be the intent of provisions regarding nearness to the perimeter found in the provisions of M21-1, Part IV, Subpart ii, 1.H.5.a, b.  Accordingly, this information is not material.  A November 2005 newspaper article from the Korat Post concerning the potential storage and handling of Agent Orange at Korat military facilities is not material, as it does not tend to show that the Veteran was exposed to herbicides in service.  

As new and material evidence has not been received, the claim for service connection for Hodgkin's disease as secondary to exposure to herbicides is not reopened and remains denied.  


ORDER

As new and material evidence has not been received, the claim for service connection for Hodgkin's disease as secondary to exposure to herbicides may not be reopened and remains denied.  




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


